Opinion issued October 30, 2014




                                       In The

                               Court of Appeals
                                       For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00778-CV
                            ———————————
                              MATT SINK, Appellant
                                         v.
  INROCK DRILLING SYSTEMS, INC. and INROCK ACQUISITIONS, INC.
           D/B/A INROCK MANUFACTURING, Appellees



                     On Appeal from the 215th District Court
                              Harris County, Texas
                        Trial Court Case No. 2014-40091


                          MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. No opinion has issued.

More than 10 days have passed and no party has responded to the motion. See

TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.



                                PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle




                                        2